Citation Nr: 0418062	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  02-19 832	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
shoulder injury.  

3.  Entitlement to service connection for residuals of an 
injury of the cervical spine, to include degenerative disc 
disease (DDD) and a herniated cervical disc.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service in the Army from October 1969 
to October 1971.  Subsequently, he served in the Army 
Reserves from October 1971 to October 1975 and in the 
Pennsylvania Army National Guard from October 1975 to March 
1976.  He then had additional active service in the Navy from 
April 1976 until March 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

Historically, the veteran was notified in March 1999 of a 
February 1999 rating action which denied his claims for 
service connection for headaches and a left shoulder disorder 
as not well grounded.  He was notified in May 2000 of an 
April 2000 rating action which again denied those claims as 
not well grounded.  A September 2000 rating action denied 
claims for service connection for headaches, a left shoulder 
disorder, and a cervical spine disorder as not well grounded.  
No appeal was taken from any of these rating actions.  

Then, the July 2001 rating action which is appealed denied 
those claims on a de novo basis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The July 2001 rating action which the veteran appealed denied 
his claims for service connection on a de novo basis under 
the guidelines of the Veterans Claims Assistance Act of 2000 
(VCAA).  According to VAOGCPREC 3-2001 (January 22, 2001), 
claims that were denied or dismissed as not well grounded 
during the period beginning on July 14, 1999 (date of Morton 
v. West, 12 Vet. App. 477 (1999)) and ending on date of 
enactment of the VCAA on November 9, 2000, will be 
readjudicated upon request of the veteran or on VA's own 
initiative when brought to VA's attention.  
McQueen v. Principi, No. 00-7091 (Fed. Cir. December 14, 
2000) (per curiam) (citing VBA Fast Letter 00-87).  

Accordingly, the RO properly addressed the claim for service 
connection for residuals of an injury of the cervical spine, 
to include degenerative disc disease (DDD) and a herniated 
cervical disc on a de novo basis and reopening of that claim 
is not required.  

However, the unappealed February 1999 rating action, which 
denied service connection for headaches and a left shoulder 
disorder, was prior to the July 14, 1999, cut-off.  So, that 
rating action is final and new and material evidence is 
needed to reopen those claims.  

Decisions of the RO-if not timely appealed, are final and 
binding on the veteran. See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).  But it is possible to 
reopen a previously denied claim by submitting evidence that 
is both new and material. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a) (2003).  

Although the veteran did not timely appeal the February 1999 
decision that denied service connection for headaches and a 
left shoulder disorder, the RO did not discuss the applicable 
laws and regulations for reopening previously denied claims 
(which were not appealed) when issuing its rating decision in 
July 2001 or even in the October 2002 statement of the case 
(SOC).  Rather, the RO only listed the provisions concerning 
service connection, with no mention whatsoever of whether new 
and material evidence had been submitted to reopen the claim.  
And that is the threshold preliminary determination that 
first must be made.  The Board must determine whether new and 
material evidence has been submitted because it affects the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been presented, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id., at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  The RO therefore needs 
to provide the veteran an appropriate Supplemental SOC (SSOC) 
citing the laws and regulations governing claims to reopen 
and applying these laws and regulations to the specific facts 
of this case.  38 C.F.R. § 19.31 (2002).  And this, in turn, 
will protect his procedural due process rights and prevent 
him for being unduly prejudiced in his appeal.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also Fossie v. West, 12 
Vet. App. 1 (1998).  

So, the RO must readjudicate the claims for service 
connection for headaches and residuals of a left shoulder 
injury on the basis of whether new and material evidence has 
been submitted.  

It was recently held by the United States Court of Appeals 
for the Federal Circuit that "the VCAA does not require VA 
to assist claimants attempting to reopen previously 
disallowed claims absent the provision of 'new and material 
evidence.'  However, VA has chosen to assist claimants 
attempting to reopen in limited circumstances.  Specifically, 
VA will give the assistance described in [38 C.F.R.] 
§ 3.159(c)(1)-(3).  Until the claim is reopened, however, VA 
will not give the assistance in [38 C.F.R.] § 3.159(c)(4) 
(providing a medical examination or obtaining a medical 
opinion)."  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. September 
2003) (PVA).  38 C.F.R. § 3.159(c)(1)-(3) provides that VA 
will assist in obtaining Federal and non-Federal records.  

The veteran alleges that all three of the disorders at issue 
stem from an injury during service in the Navy in June 1976.  
He testified that he had reported his injuries to VA 
personnel at Broad and Cherry Streets in Philadelphia, 
Pennsylvania, only days after discharge from the Navy in 1978 
(page 5 of the travel board hearing transcript) and that he 
began receiving VA treatment in Philadelphia for headaches 
some time in the 1980s (page 8).  However, no such records 
are on file.  He also testified that private physicians had 
told him that the disabilities could have been the result of 
the inservice injury (pages 7, 19, and 20).  He also 
testified that he had an on-the-job low back injury in 
(November) 1994 (pages 19 and 20).  

Evidence received since the February 1999 rating action 
include medical records from the Social Security 
Administration which reflect that the veteran was scheduled 
for a hearing on his Workmen's Compensation claim relating to 
his 1994 back injury.  However, medical records pertaining to 
that claim and a copy of the transcript of that hearing are 
not on file.  A June 1997 statement from Dr. Lincow relates 
the veteran's work-related low back injury in November 1994 
and also notes that he complained of headaches and neck pain.  
In July 1997 Dr. Lincow, again noting only the 1994 injury, 
reported diagnoses which included post-traumatic cephalgia.  
Also, Dr. Sacks reported in July 1997 that the veteran had 
chronic pain symptoms in the neck and low back which he dated 
to his 1994 work-related injury.  Further, an April 1998 
record from the Allegheny University Hospitals noted a 
history of left eye surgery due to some unspecified trauma.  

Additional private clinical records received since the 
February 1999 rating action also included a February 1998 
report of a brain scan which revealed findings that might be 
related to prior head trauma.  

Lastly, in a March 1999 VA Form 21-4138, Statement in Support 
of Claim, the veteran requested that he be provided a copy of 
his service medical records (SMRs) so that he could submit 
these to a private physician for a "nexus" medical opinion.  
However, it does not appear that he was ever provided a copy 
of his SMRs.  

Accordingly, the case is remanded to the RO for the following 
development and consideration:  

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA and implementing 
VA regulations is completed.  In particular, 
the RO should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 are fully complied with and 
satisfied.   

2.  The RO should contact the veteran and 
request that he clarify the dates and places 
of all VA treatment, evaluation, observation 
or hospitalization, to include all VA 
outpatient treatment that he had received for 
the claimed disorders.  This must include 
identifying information as to any contact 
with VA employees in 1978 at Broad and Cherry 
Streets in Philadelphia, Pennsylvania, and 
his reported VA treatment in the 1980s.  
Then, the RO should obtain those records.  

3.  The RO must provide the veteran with a 
copy of his SMRs.  

4.  The veteran should be requested to 
provide as much identifying information as 
possible concerning his Workman's 
Compensation claim he filed relating to his 
on-the-job injury in November 1994.  This 
should include the claim number or other 
identifying information as to that claim as 
well as all clinical sources involved in 
treatment or evaluation relevant to either 
such injury or such claim.  Obtain any 
workman's compensation decision and all 
associated records, to include, if possible, 
a copy of a transcript of any hearing that 
was conducted and the documentation of any 
ultimate award or denial of such benefits. 

5.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization since military service for 
the claimed disorders which are not already 
on file.  

Also request the veteran to clarify the date 
and place of any left eye injury as well as 
all records of evaluation, treatment or 
surgery for such injury.  

The veteran should be specifically requested 
to provide the names and addresses of the 
treating physicians who, as the veteran 
testified, have rendered diagnoses or 
opinions, to include having simply verbally 
informed the veteran, that his claimed 
disorders are due to his inservice injury.  

The veteran should be requested to execute 
and return the necessary authorization forms 
for obtaining all requested records.  Upon 
receipt of the appropriate releases, request 
all private treatment records indicated, if 
any, and associate all received with the 
file.  If any request for private treatment 
records is unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).  

Also ask each treating source to provide a 
medical opinion or diagnosis concerning the 
etiology of the disorder(s) treated-
particularly insofar as whether any is 
related to the veteran's inservice head 
injury.  

Inform the veteran that he may submit copies 
of the SMRs to the private physician(s) who 
have treated him for the purpose of obtaining 
opinions from such physician(s) as to whether 
it is as likely as not that the claimed 
disorders had their onset during service or 
whether it is as likely as not that arthritis 
of the affected joints first manifested 
within one year of discharge in March 1978 
from active military service.   

*Additionally, the RO should request that the 
veteran submit copies of all records in his 
possession that he has not previously 
submitted. 

6.  Schedule the veteran for an appropriate 
VA medical examination to assess the nature, 
time of onset, and etiology of his current 
pathology of the cervical spine.  

Specific attention of the examiner is drawn 
to veteran's inservice head injury and his 
postservice injury.  

The examiner should express an opinion as to 
the nature, time of onset, and etiology of 
the veteran's cervical spine disorder.  
Specifically, the examiner should render an 
opinion as to whether it is at least as 
likely as not that any current pathology of 
the cervical spine that the veteran now has 
is of service origin or whether it is at 
least as likely as not that any arthritis of 
the cervical spine, if any, manifested within 
one year of service discharge in March 1978.  

The diagnoses or opinion of other physicians 
on file should be reviewed and any 
inconsistencies between the findings, 
diagnosis or opinion of the VA examiner and 
such physicians should be explained.  A 
complete rationale for all opinions should be 
provided.  

If no opinion can be rendered, explain why 
this is not possible.  

It is absolutely imperative that the examiner 
has access to and reviews the claims folder 
for the veteran's pertinent medical history.  
All necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  If an examination form 
is used to guide the examination, 
the submitted examination report should 
include the questions to which answers are 
provided.

7.  Then readjudicate the claims.  If it is 
determined that new and material evidence has 
been submitted to reopen the claims for 
service connection for headaches and 
residuals of a left shoulder injury, the RO 
must next consider 38 C.F.R. § 3.159(c)(4) 
which requires obtaining a medical 
examination or opinion if necessary to 
resolve the claims.  

8.  If, after readjudicating the claims, 
benefits are not granted to the veteran's 
satisfaction, send him and his representative 
a supplemental statement of the case (SSOC) 
and give them time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


